El Juez Asociado Señor Wole
emitió la opinión del tribunal.
Francisco Brene fue acusado ante la Corte de Distrito de Humaeao de portar un arma prohibida. En apelación de un fallo condenatorio, el acusado alega que la sentencia es contraria a la prueba. Hallamos, sin embargo, que hubo varios testigos que identificaron suficientemente el arma en manos del acusado y no hay indicios de un elemento indebido en la apreciación de la prueba por parte de la corte.
*142El caso que antecede fué visto en unión a otro en que se imputaba a Francisco Brene el tener un arma sin haberla declarado al Jefe de la Policía de Juncos.
Durante el curso del juicio un jefe de la policía, mien-tras declaraba como testigo, manifestó que el acusado no tenía ningún arma inscrita ante el Jefe de la Policía de San Lorenzo. El fiscal sostuvo durante la vista que el uso del nombre de la municipalidad de San Lorenzo fué prácti-camente un lapsus linguae.
El Pueblo procede a sostener que la defensa principal en este caso fué que el acusado y apelante no tuvo ningún revólver en ningún momento durante el curso de estos pro-cedimientos. Convenimos con el Fiscal en que el negar generalmente la posesión de un arma incluye la negativa de tener un arma inscrita en Juncos. Si un hombre insiste en que no tiene arma alguna, y ésa es su principal defensa^ es evidente que, aunque tenía un arma, no la declaró al Jefe de la Policía de Juncos.

La sentencia en cada caso debe ser confirmada.

El Juez Asociado Sr. De Jesús no intervino.